Citation Nr: 0728431	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-28 594	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to death benefits as the 
surviving spouse.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
new and material evidence had not been submitted to reopen 
the appellant's claim for death benefits as the surviving 
spouse on the basis that her deceased spouse had no 
recognized military service under VA law.  

On substantive appeal in August 2005, the appellant indicated 
that she wanted to appear at a Board hearing.  As such, she 
was scheduled to appear at a Board hearing in July 2006.  The 
appellant did not appear.  Thus, no additional action in this 
regard is needed.


FINDINGS OF FACT

1.  A claim for entitlement to death benefits as the 
surviving spouse of a "veteran" was denied by the RO in 
December 1950, November 1972, and December 1999.  Not one of 
the determinations was appealed; thus, the decisions are 
final.

2.  The new evidence received since the December 1999 
decision does not raise a reasonable possibility of 
substantiating the underlying claim.  


CONCLUSIONS OF LAW

1.  The RO's unappealed December 1999 decision, denying the 
appellant's claim of entitlement to death benefits as the 
surviving spouse of a "veteran" is final based upon the 
evidence of record at that time.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  New and material evidence has not been received to reopen 
the appellant's claim of entitlement to death benefits as the 
surviving spouse of a "veteran."  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108 (West 2002).  The RO originally denied the 
appellant's claim for death benefits as the surviving spouse 
in December 1950.  That denial was confirmed and continued in 
subsequent determinations dated in November 1972 and December 
1999.  The appellant did not appeal.  The determinations are 
final.  See 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2006); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's request to reopen her claim was filed 
in 2004, so the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant.  Id.  
Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the December 
1999 RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2006).  Service in the Philippine 
Scouts (Regular Philippine Scouts) is included for VA 
disability pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.40(a) 
(2006).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 
3.40(d)(2) (2006).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2006).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2006).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2006).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. 
Brown, 4 Vet. App. 115 (1993).

Factual Background & Analysis

In December 1950, the RO denied the appellant's claim for 
death benefits, on the basis that she was not recognized as 
the widow of a "veteran" for VA purposes since her deceased 
spouse did not have verified active military service with the 
U.S. Armed Forces.  Evidence of record at that time included 
a VA Form 3101, dated in September 1950 which noted that the 
appellant's husband had no recognized guerilla service nor 
was he a member of the Philippine Commonwealth Army in the 
service of the United States Armed Forces.  Other information 
on file at that time showed the decedent was a Corporal with 
the Philippine Army and assigned to "I" Company, 53rd 
Infantry, 51st Division.  As noted above, in November 1972, 
the RO confirmed and continued the denial, and in December 
1999, after reviewing the appellant's certificate of marriage 
and affidavit from the Armed Forces of the Philippines, 
Office of the Adjunct General, the RO again confirmed and 
continued the denial.  The decision is final.

Evidence received since the last final disallowance includes 
various written statements submitted by the appellant in 
advancing her claim as well as a copy of her marriage 
certificate and a joint affidavit from individuals claiming 
personal knowledge of the appellant's marriage to the 
decedent in September 1941.  Also of record are numerous 
military documents from the Philippine Bureau of Treasury; a 
Certification from the General Headquarters, Armed Forces of 
the Philippines; documents from the Department of National 
Defense Philippine Veterans Affairs Office, indicating that, 
according to their records, the decedent was a veteran of 
World War II/Philippine Revolution; and Carrier Notes from 
the General Headquarters, Armed Forces of the Philippines, 
indicating that the appellant's husband died in the field in 
October 1944.  

Also of record is an October 2004 VA Form 3101, from the 
National Personnel Records Center (NPRC), which again noted 
that the appellant's husband had no recognized guerilla 
service nor was he a member of the Philippine Commonwealth 
Army in the service of the United States Armed Forces.  A 
copy of the 1950 VA Form 3101 was attached as well.

The RO's continued denial in this case has been predicated 
upon the fact that none of the evidence offered in support of 
the appellant's claim has been an official document of a 
United States service department.  In this case, various 
documents from the Philippine Army were submitted in an 
effort to establish entitlement to VA benefits.  However, 
none of the documents indicate that the decedent had any 
service that would have rendered him, or any of his 
survivors, eligible for VA benefits.  Moreover, the Board 
notes that the Philippine government has its own laws and 
regulations which permit recognition of military service that 
is not recognized by the U.S. Army.  Therefore, the evidence 
submitted by the appellant, copies of some of which she later 
resubmitted, is not probative of her spouse's service in the 
United States Armed Forces.  

Inasmuch as the service department's verification of service 
is binding on VA and there is no valid evidence of service 
under 38 C.F.R. § 3.203, the Board must conclude that these 
documents do not raise a reasonable possibility of 
substantiating the underlying claim, and therefore are not 
material evidence.  See 38 C.F.R. § 3.156(a); Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].  
Accordingly, the claim to establish eligibility for basic VA 
benefits is not reopened.  38 U.S.C.A. § 5108.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in September 2004 and July 2006, the RO 
informed the appellant of its duty to assist her in 
substantiating her claim under the VCAA, and the effect of 
this duty upon her claim.  

The Board finds that the contents of the above letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  In 
addition, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The Board also finds 
that the letters meet the specificity required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as the appellant was 
advised of the exact reason for the previous denial and the 
evidence needed to reopen the claim.  Accordingly, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim has 
been appealed and is being denied herein, such other issues 
are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim for entitlement to death benefits 
as a surviving spouse is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


